 In the Matter of CARLISLE LUMBER COMPANY'and LUMBER & SAWMILLWORKERS' UNION, LOCAL 2511, ONALASKA, WASHINGTONandAsso-KA, INC.,INTERVENERCase No. C-93-Decided September 26, 1936Lumber Industry-Interference,Restraint or Coercion:interferencewithorganizational activity;attempt to bribe union leaders-Strike:provoked by em-ployer's refusal to recognize and negotiate withunion-Boycott-Employee,Status:duringstrike-Discrimination:notice to strikers of termination of em-ployment;requiring strikers to make individual applications for reinstatement ;non-reinstatement followingstrike-Condition of Employment:non-membershipinunion-"Yellow Dog" Contract-Unit Appropriate for Collective Bargaining:.eommunity of interest;'functionalcoherence-Representatives:proof of choice :membership inunion-Collective Bargaining:refusal to meet or negotiate withrepresentatives;refusal to recognize representatives as bargaining agency rep-resenting employees ; employer's duty, as affected by strike; by majority rule-Company-Dominated Union:domination and interference with formation and.administration;financial or ' other support ; soliciting membership in; coercionto join; discrimination in favor of in benefits and privileges;.check-off agree-ment with ; recognition as exclusive representative of employees.;disestablishedmas agency for collectivebargaining-Reinstatement Ordered, Strikers:discrim-ination in reemployment ; displacement of employees hired during strike-BackPay:awarded.Mr. E. J. Eagenfor the Board.IMr. Theodore B. Bruener,of Aberdeen, Wash., andMr. Charles H.Paul,of Longview, Wash., for respondent.--Mr. J. 0. Davies,of Centralia, Wash., for the Union..,Mr. C. D. Cunningham,of Centralia,Wash., for Associated, Em-ployees of Onalaska, Inc., Intervener.Mr. Frederick P. Mett,of counsel-tb the Board.- -DECISIONSTATEMENT OF CASE'On January 16, 1936, Local No. 2511 of the Lumber & SawmillEd Corbett, filed with the Regional Director for the NineteenthRegion a charge that the Carlisle Lumber Company, Onalaska, Wash-ington, hereafter called the respondent, had* engaged in and wasengaging in unfair labor practices affecting. commerce within themeaningof the National Labor Relations Act, approved July 5, 1935,248 DECISIONS AND ORDERS249hereinafter called the Act.On the same day the National LaborRelations Board, hereinafter called the Board, issued its complaintagainst the respondent, said complaint being signed by the RegionalDirector for the Nineteenth Region, and alleging that the respond-ent had committed unfair labor practices affecting commerce withinthe meaning of Section 8, subdivisions (1), (2), (3) and (5), andSection 2, subdivisions (6) and (7) of the Act. In respect to theunfair labor practices, the complaint in substance alleged that:1.The respondent had at all times since July 5, 1935, refused tobargain collectively with the Union as the exclusive representativeof all of the respondent's employees in a unit appropriate for thepurposes of collective bargaining, in violation of Section 8, subdi-vision (5) of the Act.2.The respondent had discriminated against its employees inregard to hire and tenure of employment and terms and conditionsof employment by requiring a great number of its employees to sign"yellow, dog" contracts and by refusing to reemploy others of itsemployees for the reason that they refused to sign such "yellow dog"contracts, all in order to discourage membership in the -Union, inviolation of Section 8, subdivision (3) of the Act.3.The respondent had organized, and since November 29, 1935,had dominated and interfered with the administration of a labororganization of its employees known as Associated Employees of On-alaska, Incorporated, and had contributed financial support thereto,in violation of Section 8, subdivision (2) of the Act.4.The respondent had, by its violation of Section 8, subdivisionsand (3), interfered with, restrained and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, andhad thereby engaged in unfair labor practices within the meaning ofSection 8, subdivision (1) of the Act.The complaint and accompanying notice of hearing were dulyserved upon the respondent.The respondent failed to file an an-swer to the Board's complaint within the allotted time.At thehearing, the Trial Examiner ruled that unless the respondent didfile an answer it would be declared in default.The respondent tookexceptions to this ruling, but after leave granted for the purpose,and without waiving its rights, it filed its answer on April 8, 1936.By its answer the respondent denied that it was engaged in inter-state commerce ; admitted that it had, since July 5, 1935, refused tobargain collectively with the Union, but alleged that the Union hadnot since that date been the.representative for the purposes of col-lective bargaining of a majority of its employees; denied that it haddiscriminated against its employees in any manner; denied that ithad organized Associated Employees of Onalaska, Incorporated; and 250'NATIONAL LABOR RELATIONS BOARDfurther denied that it had dominated or interfered with the admin-istration of that organization.The hearing was originally scheduled for February 3, 1936.How-ever, the respondent having commenced court proceedings to enjointhe Board, the hearing was duly continued from time to time pend-ing the outcome of said proceedings, to April 7, 1936.Beginningon that day, Harry Hazel, duly designated by the Board as TrialExaminer, conducted a hearing at Chehalis,Washington.TheBoard, the respondent, the Union, the Newaukum Valley RailroadCompany, which had been made a party to the complaint, herein-after called the Railroad, and Associated Employees of Onalaska,Incorporated, each appeared by counsel.Full opportunity to beheard,to examineand cross-examine witnesses and to produce evi-dence bearing upon the issues was afforded to all parties.At the outset of the proceedings, Associated Employees of Ona-laska, Incorporated, hereinafter called Associated Employees, filedwith the Trial Examiner its petition in intervention. In its petitionit alleged its corporate character and purposes; alleged that its mem-bership of approximately 362 consisted solely of employees of therespondent and the Railroad; alleged that the respondent and theRailroad constituted a unit appropriate for the purposes of collectivebargaining; alleged that it was and had been forsome time theexclusive representative for the purposes of collective bargaining ofthe majority of all of the employees in the said unit; alleged thatno officer, agent, employee, or employees of the respondentor the Railroad had ever interfered with, dominated, controlled,or had ever attempted to dominate and control it in any mannerwhatsoever; and prayed that it be designated as the exclusive repre-sentative for the purposes of collective bargaining of all of the em-ployees of the respondent and the Railroad, and that relief to theUnion be denied in so far as the Union's demands affected the rightsof Associated Employees.The Board in its answer to the petitionin intervention admitted all the allegations of the petition with re-spect to the corporateexistenceof the respondent, the Railroad, andAssociated Employees, but denied each and every other allegationcontained therein.Subject to its stipulation to limit its evidencesolely to such matters which affected its rights, Associated Employeeswas allowed to participate in the hearing.At the opening of the hearing counsel for the Board moved toeliminatethe Railroad as a party respondent, for the reason that saidRailroad was a tap line railroad and subject to the Railway LaborAct.'This motion was granted by the Trial Examiner.145 U. S. C. A. Sec.151,et seq. DECISIONS AND ORDERS251Before the taking of any testimony,the respondent by its coun-sel challenged the jurisdiction of the Board, the Regional Director,the Trial Examiner and the attorneys in the proceeding,and movedthat the complaint against it be dirnissed for the reasons that neitherthe respondent nor any of its employees was engaged in interstatecommerce ; that neither the logging nor the manufacturing opera-tions of the respondent,nor the unfair labor practices alleged in thecomplaint directly affected interstate commerce; that because of thesefacts the Act did not apply to the respondent;and that if the Actdid apply to the respondent it was palpably unconstitutional andvoid, being in violation of the Fifth, Ninth,and Tenth Amendmentsto, and Section 8 of Article I, and Sections 1 and 2 of Article III of,the Constitution of the United States.This motion was denied by theTrialExaminer,and the respondent excepted.WhentheBoardrested its case, the respondent again challenged the Board's juris-diction and again moved for a dismissal of the complaint on thesame grounds upon which its previous motion to dismiss had beenpredicated.At the close of all the testimony the respondent re-newed its previous motion for dismissal of the complaint.The TrialExaminer reserved his ruling on both of these motions for dismissal.On May 4, 1936,the Trial Examiner duly filed with the RegionalDirector an Intermediate Report in accordance with Article II, Sec-tion 32, of National Labor Relations Board Rules and Regulations-Series I, as amended,in which he denied the motions to dismiss, anddenied the relief requested by Associated Employees.He found thatthe respondent had engaged in unfair labor practices affecting com-merce, within the meaning of Section 8, subdivisions(1), (2), (3)and (5),and Section 2, subdivisions(6) and(7) of the Act.On.May 8, 1936,the Trial Examiner duly filed with the Regional Direc-tor an amendment to the Intermediate Report, modifying therebycertain recommendations made by him in the Intermediate Report.Thereafter the respondent and Associated Employees filed with theBoard statements of exceptions to the Intermediate Report and theamendment thereto.The Trial Examiner's ruling with respect to the necessity of therespondent's filing an answer to the Board's complaint must be andis hereby reversed.However, the ruling was not prejudicial to therespondent's case.All other,rulings made by the Trial Examineron motions and on objections to the introduction of evidence arehereby affirmed.The exceptions of the respondent and AssociatedEmployees to the Intermediate Report and to the amendment theretoare hereby,overruled.Upon the entire record in the case, the stenographic report of thehearing and all the evidence,including oral testimony and other 252NATIONAL LABOR RELATIONS BOARDevidenceoffered and , received, and the Intermediate Report,the amendment and the exceptions thereto, the Board makes thefollowing :FINDINGS OFFACTI.THE RESPONDENT AND ITS BUSINESSThe respondent is a corporation organized under the laws of theState ofWashington, having its principal place of business inOnalaska, Lewis County, State of Washington.The respondent isengaged in the general logging, sawmill and mill business, in the cut-ting of timber into logs, in the sawing and milling of logs intoshingles and lumber, and in the sale and distribution of suchproducts.All of the respondent's logging and milling operations are carriedon within Lewis County, in the State of Washington.Most of thelogs which the respondent manufactures into lumber, timber andshingles at its sawmill and shingle mill in Onalaska, come from itsextensive timber holdings adjacent to Onalaska where its loggingoperations are carried on. Some of the logs used by the respondentare purchased from other logging companies and truck loggers inthe immediate vicinity of Onalaska.The logs cut by the respond--ent's employees in its woods are transported from the place of fell-ing to a point just north of Onalaska by means of a logging railroadentirely owned and operated by the respondent.At that point theloaded cars are spotted by the respondent's logging Railroad, andare from there hauled to the respondent's sawmill by the Railroad,a tariff approved by the Interstate Commerce Commission.At themill these logs are dumped into a pond by the Railroad, where theyare graded and sorted and from there sent into the mill. The quan-tity and type of logs cut and brought to the pond and from theretaken into the, mill to be manufactured into lumber, timber andshingles by the respondent, is determined in a great measure bythe sales orders which it has on hand.The respondent's sawmill has a daily capacity of, over 250,000feet and is one of the largest sawmills in the Pacific Northwest. Itis one of the few sawmills in the Northwest specially equipped to,cut large size timbers.The respondent's shingle mill has a dailycapacity of about 200,000. In all of its operations the respondentemploys on the average about 400 men, inclusive of its clerical andoffice staff of about 45.'During 1934 the respondent produced 38,559,061 feet of lumberat an average of 208,568 feet per eight-hour shift; in 1935 it pro-duced 34,483,381 feet at an average of 193,184 feet per eight-hour DECISIONS AND ORDERS253shift.For the year 1934 the respondent's lumber sales, includingsales of shingles, approximated $700,000; for the year 1935 such salesapproximated $515,000.During 1934, 1935 and the first three monthsof 1936 its inventory of lumber on hand has varied between 9,000,000and 15,000,000 feet.Even though the respondent keeps such a large-inventory of lumber of all types and grades;- 80 per cent of its dailyproduction is milled and shipped in response to orders on hand.Orders- for shipments of lumber come to the respondent at Ona-laska by telephone and telegraph.The town of Onalaska, being acompany town, has its own private telephone system owned andoperated by the respondent.This private telephone system con-nects the respondent with the railroad depot at Navapine; thus thetelegraph operator on duty at that depot, who is jointly employedby the four transcontinental railroad systems whose tracks runthrough Navapine, can immediately communicate telegraphic mes-sages to the respondent by phone.No telegraphic wire extends intoOnalaska so that all of the respondent's messages must first go toNavapine and from there be phoned by private telephone to it_After phoning a telegraphic message to the respondent the operatorconfirms the message by sending a written copy to the respondentby means of the Railroad. These messages very frequently refer tocountry.Following the receipt of orders for lumber the respondent pro-ceeds to fill such orders by drawing from its stock as well as byspecial cutting and manufacturing; most of the orders are filled in,the latter manner.When the `manufactured lumber is ready forshipment it is loaded by the respondent's employees on railroad carswhich are then weighed and sealed and taken by the Railroad overits ten and one-half mile track from the respondent's plant at Ona-laska to Navapine.The Railroad is a common carrier. Its stock is owned by therespondent and its officers are the same as those of the respondent-Its offices are located in the respondent's general office building inOnalaska.The Railroad owns only three items of rolling stock; it.is supplied with flatcars by the four transcontinental railroads,namely, the Great Northern, the Union Pacific, the Northern Pacificand the Chicago, Milwaukee, St. Paul and Pacific.Most of the shipments over the Railroad from Onalaska consistof carload lots, of the respondent's lumber.The lumber is billed atOnalaska via Navapine to the ultimate destination.Each shipmentis accompanied by a waybill, a record of which is made by the station2 The respondent does not carry any large timbers in stock.These are cut only toorder. .254NATIONAL LABOR RELATIONS BOARDagents of the four transcontinental railroads at Navapine.At Nava-pine the loaded cars are spotted by the Railroad on its tracks andare from there hauled onto the transcontinental lines by the freightengines of the transcontinental railroads.From Navapine theseloaded cars are then taken through the channels of intrastate, inter-state and foreign commerce.Ninety per cent of the manufactured lumber is shipped from Ona-laska by the respondent to points outside the State of Washington.Board Exhibit No. 35 reveals that out of a total shipment of 861carloads of lumber from the respondent's plant between the monthsof August, 1935, and February, 1936, inclusive, 776 carloads went to:,places in the United States outside the State of Washington, eightcarloads went to docks in the State of Washington to be loaded onboats for shipment to foreign countries, and 77 carloads were de--livered to points within the State of Washington.The respondent'sforeign shipments, about 10 per cent of its entire production, consistmainly of large timbers.Rarely does the. respondent ship its prod-ucts freight prepaid; however, there are occasions when it does soat the request of its customers.The respondent in its operations at times calls on the Railroad for,cervices other than those mentioned above.For example, the Rail-road has at times upon request taken its locomotive into the respond-ent's woods for fire-fighting purposes, and at times the crew of theRailroad has upon request worked in various other capacities for therespondent.Conversely, the Railroad calls upon the respondent fromtime to time for the services of its employees.The respondent'semployees have been at times used by the Railroad for work on its,roadbed.The foregoing operations of the respondent constitute a continuous-flow of trade, traffic, and commerce among the several States, andbetween the State of Washington and foreign countries.H. THE RESPONDENT'S , LABOR RELATIONSA. The dispute between the Loyal Legion of Loggers and Lumber-men and the UnionAt aboutthe time the National Industrial Recovery Act becameeffective in June, 1933,the respondent'smanager introduced amongits employees a local branch of an organization known as the LoyalLegion of Loggers andLumbermen,hereinafter referred to as the14L's.A considerable number of the respondent's employees joinedthe local of the 4L's, and at due time 251 of the respondent's em-,ployees were members. DECISIONS AND ORDERS255'The 4L's was the only labor organization among the respondent'semployees until about February, 1934.At that time a group of therespondent's employees organized Lumber & SawmillWorkers'Union, Local 19280, a labor organization, directly affiliated with theAmerican Federation of Labor,' hereinafter called the Union.3Thisorganization received its charter from the parent organization onMarch 19, 1934.From the very beginning the respondent showed its antipathytoward this "outside" organization among its employees.E. T. Riley,the former president of the Union, testified: "They (the respondent)handicapped us in organizing so that if anyone wished to withdrawfrom the company union that had been established, known as the 4L's,he would be severely mistreated, which caused many of our men tocarry two cards, one with the 4L's and one with the Union . . ."This attitude of the respondent toward the Union had its origin inthe fear that it would be unable to dominate the "outside" labor organi-zation, the Union, should it once get the upper hand and displace thecompany-dominated union, the 4L's.As far as the respondent wasconcerned, the 4L's was a desirable labor organization to deal with.',The constitution and by-laws 4 of the 4L's gave the respondent unlim-ited power over the determination of its policies by permitting therespondent to be one of its employer members, and by providing.foremployer participation in meetings of the group.The constitutionand by-laws of the 4L's further provided for payment of dues by therespondent as well as by its employee members, and for Boards ofDirectors composed of equal numbers of representatives of employeesand of employers. 'In contrast to the 4L's, the Union was a completelyindependent outside labor 'organization, absolutely free from anyemployer domination whatsoever.Nothing more need be said toexplain the respondent's antagonistic attitude toward the Union.Although the respondent was antagonistic toward the Union, theorganization grew very rapidly, so that by December, 1934,it numberedamong its members more than 50 per cent of the respondent's em-ployees.From the very beginning the lines between the 4L's andthe Union became drawn, giving rise to a most hostile attitude on thepart of the members of each of these organizations toward the mem-bers of the other.Each organization staunchly contended that ithad the exclusive right to bargain collectively with the respondent ons During April, 1935, thisorganizationbecame affiliated with the United Brotherhoodof Carpentersand JoinersofAmerica, which is in turn affiliated with the AmericanFederation of LaborAt that time Lumber and Sawmill Workers' Union Local 19280became Lumber and Sawmill Workers' Union Local 2511, a labor organization, andthe membership of Local 19280 became the membership of Local 2511Both organiza-tions are hereinafter referred to as.the Union.4Board Exhibit No 61. 256NATIONALLABOR RELATIONS BOARDbehalf of all of the respondent's employees.Confident of their abilityto prove to the respondent that their organization represented amajority of its employees, the officers of the Union asked the respond-ent to meet with them as representatives of the majority of its em-ployees.The respondent refused this request, whereupon the officersof the Union requested the old National Labor Relations Board 5.tohold an election among the respondent's employees for the purpose.of determining which organization was entitled to bargain collectivelywith the respondent.An election was conducted, and 206 of therespondent's employees, a majority of the total, voted.One hundredand ninety-one votes were cast for the Union, 12 for the 4L's andthree ballots were declared void.B. The respondent's early refusals to recognize and bargain collec-tively with the UnionShortly after being notified of the results of the election, the Unionwrote to the respondent and requested that the Union be given theprivilege of bargaining with it for all of, its employees with respectto a proposed working agreement.On January 23, 1935. through itspresident,W. A. Carlisle, the respondent replied to this letter, stating,"* * * suggest you present such plan to Mr. K. L. Carlisle, Vice-President and Assistant Manager, as I am leaving for the east to beabsent three or four weeks.""On several occasions shortly thereafter,E. T. Riley, then the president of the Union, met Kenneth Carlisle,the respondent's vice-president, and asked him when the respondentwould meet with the Union, only to be told on each occasion that sinceW. A. Carlisle, the respondent's president, was out of town no meet-ing could be' arranged.During the latter part of January, 1935, how-,ever, a committee of the Union succeeded in meeting with Kenneth'Carlisle.At this meeting, after the committee had been made tounderstand that Kenneth Carlisle, in the absence of W.' A. Carlisle,had no authority to act on anything that might come up, the terms of-,the proposed working agreement 7 were discussed in great detail bythe parties.The agreement provided for a minimum wage of 50 cents-per hour, a six-hour day, and the recognition by the respondent of theUnion as the exclusive collective bargaining agency for all of therespondent's employees.Having examined the agreement, KennethCarlisle stated that not one provision thereof was fair to the respond-ent, that the respondent would not under any circumstances agree to5 Created by executive order of the President,dated June 29, 1934,pursuant to the.authority vested in him under Title I of the National Industrial Recovery Act (Ch. 90,48 Stat. 195,Title 15,U. S C., sec. 701)and under Joint resolution appioved June 19,.1934(Public Res. 44, 73rd Cong.).Respondent's Exhibit No. 16.Respondent's Exhibit No. 17. DECISIONS AND ORDERS257any of itsterms, andthat the respondent would not sever its relationswith-the 4L's in order to deal with the Union because the 4L?s hadalways treated the respondent fairly.The meeting ended in failure.Early in February, 1935, Poore, an employee in the respondent'slogging operations and a member of the Union, was discharged by therespondent, allegedly withoutcause.On February 18, the Unionwrote 8 to the respondent with respect to this discharge but receivedno reply.On April 8, 1935, the Union again sent a letter 0 to therespondent with respect tothis same matter,asking the respondent tomeet with its committee to discuss the problem. Shortly thereafter ameeting washeld.At this meeting nothing, however, was accom-plished with respect to Poore's reinstatement, the meeting breaking upbecause ofunfoundedaccusations madeby one of the respondent'sofficers.During March, 1935, a committee of the Union met with KennethCarlisle todiscuss certaingrievances which the Union had withrespect to living costs in Onalaska, a companytowncontrolled by therespondent.Thismeeting also ended in failure after KennethCarlisle announced that in the absence of W. A. Carlisle he could donothing with respect togrievances.During the latter part of March,1935, the American Federation ofLabor helda conventionof itsmembersin the northwestsawmillindustry.This convention drew upan agreementwhich was to bepresented to the employers in the sawmill industry. ' In the. eventthat the employers refused to sign the agreement a strike was to becalled for May 6, 1935.During the last days of March, 1935, theUnion wrote to the respondent and asked for a meeting at wviiich theterms of the new agreement could be discussed and agreed upon, andthe strike at the respondent's plant be avoided.No meeting inresponseto this request was held, however, until May 1, 1935.On May 1, 1935, the Union representatives met with the respond-ent.At this time Kenneth Carlisle again stated that it was too badthatW. A. Carlisle was "too busy with other things" to attend, butthat, however, he, Kenneth, would be glad to listen to what they hadto say.After a lengthy discussion of the terms of the new pro-posed working agreement,1° formulated along the lines of the agree-ment drawn up at the American Federation of Labor convention,and containing again provisions with respect. to a minimum wage, asix-hour day, and the withdrawal of recognition of the. 4L's as abargaining agency by the respondent, Kenneth Carlisle repeated hisremarks made at the meeting of January, 1935, to the effect that8Respondent'sExhibit No. 18.OUnion's Exhibit No. 7.10Respondent'sExhibit No. 19. 258NATIONAL LABOR RELATIONS BOARDnothing in the proposed agreement pleased him, that the respondentwould never sever its connection with the 4L's, and that as far asthe respondent was concerned the 4L's would be the only organiza-tion dealt with.,During this meeting Mr. W. A. Carlisle and JoeClyde, the respondent's- mill superintendent, were in an adjoiningroom, leaning against a door with their ears pricked, listening to theconversation which took place between the committee and KennethCarlisle.The aforementioned unsuccessful attempts to meet with and bar-gain collectively with the respondent were motivated by a sinceredesire on the part of the Union to arrive at an agreement with therespondent respecting the Union's demands." The respondent, how-ever, did not prefer to settle its differences with the Union, nor didithave at any time a sincere intention of settling its differences orof perfecting an agreement with the Union.Even though the re-spondent through its officers met with the Union at various times, themeetings were not attended by such officers with a sincerity of pur-pose, but rather with a desire to conceal the respondent's actualrefusal to bargain.The respondent has not made any efforts tojustify the foregoing refusals to meet with the Union to settle itsdifferences and to arrive at an agreement. .It claims only that theUnion did not represent a majority of its employees.The respondent cannot contend as it does that the Union did notrepresent a majority of its employees and that therefore it wasjustified in not dealing with the Union.As early as December 19,1934, the Union had proved itself, through the election held by theoldNational Labor Relations Board, to be the labor organizationentitled to bargain exclusively with the respondent for all of itsemployees.After the holding of that election the membership ofthe respondent's employees in the Union steadily increased so than,by May 1, 1935, it numbered about 263.Whereas the Union wasexperiencing an increase in its membership during this period, theonly other labor organization among the respondent's employees,the 4L's, was experiencing a rapid decrease in its membership, sothat by May 1, 1935, its membership among the respondent'semployees was very small.C. The strike of May 3, 1935, and the early attempts to settle itThe Union, unable to come to an agreement with the respondentthrough the ordinary and practicable channels of collective bargain-"In addition to demanding a six-hour day, a minimum wage of 50 cents per hour,and that it be recognized and dealt with as the exclusive collective bargaining agencyof all of the respondent's employees, the Union was asking for reductions in rents on"company houses", reduction in the rate charged for electricity, and use of the respond-ent's bulletin boards, which had always been used by the 4L's.0 DECISIONS AND O1LDEIIS259ing, because of the respondent's stubborn determination not to dealwith it in a sincere effort to reach an agreement, resorted to a strike,hoping that by the use of this economic weapon the respondent wouldbe forced to bargain collectively with it.Under ordinary circum-stances this strike would have taken place on May 6, 1935, in accord-ance with the plans laid down by the American Federation of Laborconvention.The respondent being well aware of the plans laid downby this convention and realizing that its plant would be involved inthis strike because it had refused to come to an agreement with theUnion, determined to take the offensive by locking out the Unionmembership on May 5, 1935.Word of this determination reached theofficials of the Union and the day of the strike was immediatelyadvanced to May 3, 1935.At 10: 00 A. M. on May 3, 1935, while the respondent's sawmill wasoperating at full speed with a working force of 217 men,12 in order tomanufacture as much lumber as possible before the strike becameeffective, all of the members of the Union working that day, 160 innumber, walked out on strike, leaving the respondent with only a smallcrew to man its operations 13By 12: 00 o'clock so many other em-ployees had walked out that the respondent had to close down itsplant.This strike, which is still in progress, could have been prevented bythe respondent had it but recognized the Union as the exclusiverepresentative for the purpose of collective bargaining of all itsemployees.E. T. Riley, the former president of the Union and itschief representative, testified that recognition of the Union wouldhave prevented the strike without the respondent's acceding to anyother of the Union's demands, "because then we would have had anopportunity to negotiate the other demands while we were working."Hopeful that the strike might be settled in a short time, the Unionimmediately wrote 14 to the respondent on May 4, 1935, the day follow-ing the commencement of the strike, stating that it was "willing andready to furnish men for the maintenance of water and light plants,fire-fighting and any hazardous condition which may arise"; and thatif the respondent at any time wished to confer with the Union, all12Although the respondent's actual working force numbered only 217 men on May3, 1935, it had a great many more employees who were not working on that dayRe-spondent's Exhibit No. 60 indicates that respondent's employees numbered 344 on May3, 1935.The respondent, however, admitted that the exhibit included only the names ofthose of its employees who were actually woiking on May 1, 2 and 3, and did notinclude any of its shingle mill employees nor any other of its employees who had beentemporarily laid off during the latter part of April, 1935.11 Some 104 other members of the Union who were employees of the respondent butnot at work on that day went out on strike at about the same time In addition,seven other members of the Union who weie employees of the Railroad went out onstrike as well.14Union's Exhibit No. 65727-37-vol. Ii-18 260NATIONALLABOR RELATIONS BOARDthat it had to do was to call the Union hall. The respondent did notchoose to accept the Union's offer to supply men, but instead hiredmembers of the nearly defunct 4L's organization for emergency pur-poses, and verbally notified the Union that its operations had. closeddown indefinitely and that therefore there was nothing about whichto negotiate with the Union 15Thus the Union was again balked inits efforts to meet with the respondent.,On June 25, 1935, while the strike was in full progress, and whilethe strikers were engaging in extensive picketing, the respondent bypublic notice to its employees announced that it had closed all of itspayrolls "which discharges all of our former employees, exceptingthose now employed."III.THE UNFAIR LABOR PRACTICESA. The respondent's refusal to bargain collectively with, the UnionOn July 5, 1935, the Act became effective. Its passage by Congressand signature by the President inspired the Union to write 16 tothe respondent as follows on July 6:"Due to the fact that the Wagner Bill has been passed bythe House of Congress, and signed by the President, we feel thata settlement of differences can be brought about by arbitration."The Lumber and Sawmill Workers Union, Local 2511 ofOnalaska is ready and willing to meet with you for the purposeof arbitration, at any time it is convenient for you."On July 8, the respondent, by its president, W. A. Carlisle,:answered this letter as follows : 17"We have your letter of July 6th asking for a conference forthe purpose of arbitration."As previously advised by public notice, our properties havebeen closed indefinitely, all our former employees discharged,hence we have no differences to arbitrate."On August 5, 1935, the respondent resumed operations. Itsworkers on that day numbered 109 old employees and 65 new em-ployees.Twenty-two of the old employees who returned to workwere former members of the Union who had renounced their Unionaffiliation in order to get back their jobs.Early in the morning of15On May 6,1935, the respondent confirmed this verbal notification by a public noticeto all of its employees,stating that its operations had closed down indefinitely and thatif any of its employees desired to remain in the company houses they could do so bypaying their monthly rents in advance or else consider the notice as a legal notice tovacate.16Respondent'sExhibit No. 2211Respondent's Exhibit No. 23. DECISIONS AND ORDERS261that day, while the respondent's mill was surrounded by Unionpickets, the Union representatives again attempted to meet with therespondent.E. T. Riley, the Union's representative, testified as fol-lows with respect to his conversation with Kenneth Carlisle at thattime : "I asked him in preference to the turmoil, whether we couldnot get together with the Regional Board'18 and Mr. Kenneth Car-lisle said, `Absolutely not.As far as we are concerned, you areabsolutely out."'Kenneth Carlisle also said that arbitration of anykind was out of the question.On August 8, 1935, Riley contacted Regional Director Hope andFather Thompson in Olympia, Washington.At Riley's request,they attempted to arrange a meeting between the respondent andthe Union committee.On August 10 the respondent, through itssalesmanager, Frank Brandemeier, informed Director Hope andFather Thompson that the respondent would meet the Union com-mittee if the committee did not include Riley.They promised thatthe committee would not include Riley.On the same day the Unionchose a new committee, excluding Riley.However, later in theday Brandemeier called Riley and told him that the respondentwould not meet with the new committee as it had promised, sincethere was nothing about which to negotiate.Brandemeier at thattime ridiculed the entire Union organization and offered Riley a jobin Seattle at a huge salary provided lie would desert the Union.Riley refused.After August 10, 1935, the Union representatives made no furtherefforts to meet with the respondent because they felt such efforts wouldprove useless and hopeless.There is no dispute about the fact thatthe respondent has refused to bargain collectively with the Union onall of the aforementioned occasions after July 5, 1935.The respondentreadily-admits this fact by its answer, Paragraph X of which reads :"This answering respondent further admits that since July 5, 1935,and up to the present time it has refused to bargain collectively withLumber and Sawmill Workers' Union Local 2511."Was the respondent bound to recognize and bargain collectivelywith the Union after July 5, 1935?Without question, the Act madeit the respondent's legal duty to do so. Section 8, subsection (5) ofthe Act declares that a refusal by an employer to bargain collectivelywith the representatives of his employees constitutes an unfair laborpractice.Section 9 (b) of the Act reads in part as follows:"Representatives designated or selected for the purposes of col-lective bargaining by the majority of the employees in a unitI$ There is no question that Mr. Riley by using the term, "Regional Board", meantthe Regional Director.His confusion results from the fact that under the old NationalLabor Relations Board a Regional Board acted in the territory now under the RegionalDirector of the Nineteenth Region.e 262NATIONAL LABOR RELATIONS BOARDappropriate for such purposes, shall be the exclusive representa-tives of all the employees in such unit for the purposes of collec-tive bargaining in respect to rates of pay, wages, hours of employ-ment, or other conditions of employment." .The respondent contends that at the time of the first refusal tobargain collectively with the Union after July 5, 1935, it had no em-ployees to whom it owed this duty to bargain collectively, since it haddischarged all of its employees several weeks before.This attempteddischarge took place subsequent to the- date of the strike.The re-spondent by its notice of discharge sought to alter its legal relation-ship to these employees.This it was powerless to do under the Act,without their consent.Section 2, subsection (3) of the Act reads inpart :"The term `employee' shall include any employee, . . . andshall include any individual whose work has ceased as a conse-quence of, or in connection with any current labor dispute orbecause of any unfair labor practice and who has not obtainedany other regular and substantially equivalent employment ..."Under Section 2, of subsection (3) of the Act an employee whosework has ceased as a consequence of or in connection with a labor dis-pute retains his employee status as long as such labor'dispute remainscurrent and as long as lie has not obtained regular and substantiallyequivalent employment.That the strike, which began on May 3, 1935, and which is still inprogress, was a current labor dispute at the time of the aforemen-tioned refusals to bargain, collectively cannot be questioned.Therespondent was constantly reminded of its currency by the Unionpickets who unceasingly picketed its plant at Onalaska.Striking employees retain their employee status during the cur-rency of the labor dispute.By so holding we reaffirm what we havesaid with respect to the status of striking employees in other cases.19Thus it is clear that the 263 members of the Union who went onstrike on May 3, 1935, and thereafter, were still employees of therespondent at the time of the aforementioned refusals to bargaincollectively.These 263 striking members of the Union had been engaged invarious operations in and about the respondent's Onalaska plantconsisting of respondent's sawmill, shingle mill, yard and pond, asIn the Matter of Columbian Enameling and Stomping Co and Enamelling c6 StampingMillEmployees Union No. 19694,Case No. C-14, decided' February 14, 1936 (1 N L.R.B 181) ;In the Matter of Alaska Juneau Gold Maninq Company and InternationalUnion of Mine,Mill and Smelter Worke,s, LocalNo. 203,Case No. C-91, decided July21,1936(supra,p.125).. DECISIONS AND ORDERS263well as in its logging operations.These operations constitute a unitappropriate for the purposes of collective bargaining.That these263 members of the Union had designated the Union as their rep-resentative, for the purposes of collective bargaining in that unit isnot questioned. It is clear that these, 263 members of the Unionrepresented the majority of the respondent's employees in the saidunit on all of the -aforementioned occasions after July 5, 1935.20We conclude that on all of the aforementioned occasions afterJuly 5, 1935, the respondent refused to bargain collectively with theUnion as the representative of its employees.B. The respondent's discrimination against its employeesAfter the strike had been in progress for about two months, JoeClyde, the respondent's mill superintendent, Frank Brandemeier,the respondent's sales manager, and others, conceived a plan wherebythe respondent's plant could be reopened without any further labortrouble.According to this plan the respondent's old employeeswere to be contacted by Clyde and several of his foremen, for theexpress purpose of getting these men to come back to work. Clydetestified that since experience had proved that the 4L's and theUnion could never get along side by side in the respondent's mill, itwas to be explained to the employees that their return to workcould be made effective only upon the renouncement of all affiliationwith either of the organizations.Clyde further testified that bygetting the men to come back under such terms it would be mucheasier to start another more satisfactory labor organization "within"the respondent's mill after it had resumed its operations.In accordance with the "theory" of this plan Clyde and his foremensaw a great many men and solicited their return to the respondent'smill.However, only a few Union men were solicited. Each man whoexpressed his desire to return was immediately sent to Brandemeier'soffice, there formally to sign with Brandemeier's assistance an appli-cation for work.This application, which a great many men signedand under the terms of which they returned to work on August 5,1935, and thereafter, read in part as follows :20When therespondent'soperations shut down onMay 3, 1935,its employees num-bered slightly more than344, 263 of whom weremembers ofthe Union.The statusof these ennplcyecs beingunchangedat all tines after July 5, 1935, it is evident thatthe Unionrepresented the overwhelming majorityof the respondent's employees afterthat date.This was true even after August 5, 1935,when the respondent in its opera-tions employed quite a numberof newemployees in additionto someof its old em-ployeesBy that time themembershipin the Unionhad increasedto 326(exclusive ofthose 22 Unionmen who returnedtowork).The Union's majoritywas thus so greatthat even though some of the strikers had at these times obtainedemploymentelsewhere,it is clearthat the Unionstill represented a majority of the employees. 264NATIONAL LABOR RELATIONS BOARD"If employed by the above company (Carlisle Lumber Com-pany) I agree: To at any and all times respond to any call for theprotection of the property of said company by fire or otherwise;to faithfully perform the duties of the position for which I applyto the best of my ability and to at all times hold the interest of thecompany uppermost in my thoughts and efforts.To renounce-any and all affiliation with any labor organization."21[Italics.ours.]Any one who refused to sign an application with the above clause wasrefused employment by Brandemeier.Martin Jacobsen, a member ofthe Union who applied for work with the respondent during the latterpart of July, testified that upon being interviewed by Brandemeierfor a job he was told that it would be necessary to sign one of theapplications, and that unless he did that he would never work for therespondent.Jacobsen refused to sign the application and was refusedemployment.Ralph Delano and Joe Quinn, also members of theUnion and employees of the respondent, were also turned downby Brandemeier because they refused to sign this "yellow dog"application.On July 29, 1935, with a great many of these signed applications inits possession, each containing the "yellow dog" clause above quoted,the respondent posted the following notice 22 on its bulletin boards:"GENERAL NOTICE"ONALASKA, WASHINGTON,"July 29, 1935. ."We have been approached by a committee representing a largenumber of our former employees, urging us to resume operationsand agreeing on a, satisfactory wage basis.Application cardshave been signed by over 260 men through the efforts of thisemployee committee."We have repeatedly stated that all departments have beenclosed down indefinitely, but with the assurance of this group ofapplicants of their loyal and efficient service, we have consented toresume operations, and will start the mill plant on Monday,August 5th."The opportunity is hereby given for all former employees tosign application cards on the same basis and conditions by July31st, after which date unfilled jobs will be assigned to otherapplicants.[Italics ours.]11Union's Exhibit No. 12.12Union's Exhibit No. 11. DECISIONS AND ORDERS265."Those occupying our housesAugust1st who have not signed-an applicationcard or whodo not qualify to return to work, willbe subject to eviction proceedings which were started July 1st."CARLISLE LUMBER COMPANY,"By W. A.CARLISLE,"General Notice #7President and General Manager."The phrase in paragraph three of this notice reading, "on thesame basis and conditions",can have but one meaning.The re-spondent was giving all of its former employees who had not as yetsigned up for work on July 29, 1935,an opportunity to make appli-cation for work if they agreed "to renounce any and all affiliation:with any labor organization".Although quite a number of its em-ployees jumped at the opportunity to get back their jobs with therespondent under such conditions,only 22 members of the Unionthought it fit to renounce their affiliations with the Union in orderto get back their positions.By this notice of July 29,1935, the respondent addressed itselfdirectly to its employees who were members of the Union.By thatnotice it sought to satisfy its moral obligations toward these Unionmembers and at the same time to exert economic pressure upon them,to return to work before it went out to hire outside strikebreakers to.man its operations.From the Union's prior attitude of determina-tion to fight for its rights, the respondentwellknew that the offerof a job to its employee members of the Union under the terms andconditions set forth in the "yellow dog" application would not beaccepted.Further evidence of this fact can be found in the re-spondent's failure to solicit the Union men to return to work.Al-though Clyde, the respondent'smill superintendent,was- engaged insoliciting the respondent's employees to return to work, he tactfullymanaged to avoid soliciting any members of the Union.Both beforeand after July 29, 1935,the members of the Union knew that theonly way in which they could get back their jobs was by renouncingtheir affiliationwith-the Union,the respondent-having;made clearits attitude with respect to the rehiring of its employees through theactivities of Clyde and his foremen,and Brandemeier.The an-nouncement of this "yellow dog" policy by the respondent throughClyde and Brandemeier,followed by the respondent's notice of July29, 1935, offering jobs to its employees who were members of theUnion only if they agreed"to renounce any and all affiliations withany labor organizations", must under all the circumstances be re-garded as a definite refusal to take back these employees as theywere, i. e., with their Union status.Most of the members of theUnion made no formal application to go to work. They knew that 266NATIONALLABOR RELATIONS BOARDsuch application for work would be turned down unless they signedthe "yellow dog" application.To say that because they have notmade application to go to work they were not refused employmentwould be to place a penalty upon them for not doing what theyknew would have proved fruitless in the doing.The respondent'sillegal conduct in publishing the aforesaid notice precluded all pos-sibility of employment and relieved them of the necessity of makinga formal application.Nor is it an answer to say that they werestriking, and would not have applied in any event.That was forthem to decide.Furthermore, under the Act an employee cannotbe required to renounce his union affiliation as a condition ofemployment.By announcing its "yellow dog" policy not to hire any of its em-,ployees unless they renounced all affiliations with labor organizations,and by soliciting and requiring its employees to sign applications forwork whereby they agreed to renounce all affiliations with labor or-ganizations, the respondent has discriminated against these employeeswith regard to terms or conditions of employment.By refusing toemploy the members of the Union for the reason that they refused torenounce their Union affiliation the respondent has discriminatedagainst these of its employees with regard to hire and tenure ofemployment.By all of such acts, the respondent has discouragedmembership in the Union, and has interfered with, restrained andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.23The last paragraph of the respondent's notice of July 29,1930,reads as follows:"Those occupying our houses August 1st who have not signed an application cardorwho do not qualify to return°towork,will be subject to eviction proceedingswhich were started July 1st."The respondent's ownership of the entire town of Onalaska including the houses inwhich its employees live, places the shelter of these employees and their families at itsme.cyBy its notice of July 29, 1935, containing the above paragraph, the respondentsought to make the most,of its economic control over its employees.At that time theseemployees were in the midst of destitution,having for months failed to receive theirweekly checks as a result of the strike,and shut-down causedbythe respondent's refusalto bargain collectively with the Union.Eviction from their homes would hate meanta removal from Onalaska to a distant town, since Onalaska offered no shelter or em-ployment other than that under the respondent'scontrol.With the knowledge thatthe economic welfare and destiny of its employees rested solely in its hands,and know-ing that it could make it extremely uncomfortable for its employees not to act inaccordance with its offer,,itpioceeded to publish its notice.In the opinion of,theBoard this notice,especially the last paragraph thereof, constitutes a flagrant violationor the rights guaranteed to the employees of the respondent by Section 7 of the Act.In this case, where the respondent has brought its enip'oyees to an out-of-tire-way com-pany town where the only shelter and means of livelihood are controlled by therespondent, the notice above mentioned was calculated to and did exert violent coercionupon the respondent'semployeesThe only purpose of this economic coercion was tobreak the individual employee's desne for union organization and representation, andtomake him return to work a traitor to his principlesA graver disrespect for therights of its employees to self-organization.and to form,join or assist labor organiza-tions,as evidenced by the respondent's notice of July 29, 1935,can hardly be, imagined.The flagrancy of the iespondent's violation of Section 8, subsection(1)by its publica- DECISIONS AND ORDERS267The respondent's contention that it did not initiate the use of the"yellow dog" applications under which the men went to work, thatthese applications were signed voluntarily by the men, and that-there-fore its hands were clean with respect to the whole matter, has no,merit.The facts are undisputable that Clyde and Brandemeier wereboth executives of the respondent; that they were both drawing a.salary from the respondent during the time that their services werenot needed in their regular jobs due to the shut-down; that duringthis period these two men using the -respondent's offices and stationeryassisted the respondent's employees in signing these applications; thatthe respondent knew of and acquiesced in the signing of these appli-cations by its employees; that the respondent itself, by its notice ofJuly 29, 1935, made it clear that it was in favor of the use of these"yellow dog" applications and thereby offered its employees their jobs,only if they signed such applications.Kenneth Carlisle himselfadmitted that the respondent required these "yellow dog" applicationsto be signed up to August 5, 1935. In the face of the foregoing facts.the respondent cannot seriously contend that it had clean hands withrespect _to the "yellow dog" applications.The respondent not onlyinitiated the use of the "yellow dog" contracts, but perpetuated theiruse as well. It cannot be said that the respondent's employees who,signed these contracts did so voluntarily.They were forced to signthem in order to get back their jobs and' to prevent eviction of them-selves and their families.Accepting employment under the terms ofthose contracts while in the midst of poverty and destitution andfacing eviction from their homes unless they did sign, the employeescannot be said to have signed these contracts voluntarily. In ^tnyevent, the use by employers of such contracts is prohibited by the Acteven though employees enter into them "voluntarily."With respect to the above findings of fact regarding the respondent'srefusal to bargain collectively and its use of the "yellow dog" con-tracts, it is important at this point to discuss an action brought againsttheaction was commenced in the Superior Court for the State of Wash-ington for the County of Lewis on August 12, 1935.In its complaint 24 in this action the respondent in substance allegedthat it had reopened its plant on August 5, 1935, with 51 per cent of itsold employees, that on that day, as well as on the days following, themembers of the Union had interfered with the operation of its mill bycommitting acts of violence against and by otherwise interferingtion of the aforementioned notice, warrants the Board in here expressing its opinion inthe natter even though no separate allegation of a violation of Section 8, subsectior24Board Exhibit No. 3-3. 268NATIONALLABOR RELATIONS BOARIIwith its employees, and by picketing and trespassing upon its prop-erty, and prayed that the Union and its officers, members, and agentsbe enjoined from interfering in any manner whatsoever with itsemployees, from picketing, and from interfering in any other man-ner whatsoever with the operation of its mill.After a hearing duly held in this matter the Superior Court of theState of Washington for Lewis County, by Judge C. A. Studebaker,issued its opinion 25 on August 21, 1935. In its opinion the Court, aftersummarizing the laws of the State of Washington to the effect thatworkers shall be free from the interference, restraint, or coercion oftheir employers in matters of self-organization or any other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, that contracts whereby the employee agrees not to join,become, or remain a member of any labor organization are contrary tothe public policy of that State, that workers have the right to strikeand picket, and that no court shall have 'the power in any labor dis-pute to issue a restraining order to any employer "who has failed tomake every reasonable effort to settle such dispute either by negotia-tion, or with the aid of any available governmental machinery ofmediation, or voluntary arbitration", stated that the Carlisle LumberCompany, the respondent here, has since the time of closing its plantmade little or no effort to arbitrate or compromise the dispute betweenit and the Union, and has acted contrary to the public policy of theState of Washington by requiring its employees to sign "yellow dog"contracts.With respect to this conduct of the Carlisle Lumber Com-pany, the Court specifically remarked as follows:,"Nov the plaintiff (Carlisle Lumber Company) here franklyadmits that in order to get the crew that is now working, it, theplaintiff company, through its employees caused some of theold working men and other new working men coming in, tosign an agreement either to withdraw from this union, or notto join a union.This was, not in compliance with- the law andthe legislature said that such agreements were against the publicpolicy of this state."Nor can I find that the company has made `every reasonableeffort to arbitrate or settle this dispute'. In fact the companyhas done very little if anything, and Mr. Kenneth Carlisle,speaking for the company, frankly states 'that in his opinionnothing can be done."The Court having found that the respondent had not compliedwith the laws of the State of Washington and that it therefore wasnot entitled to a restraining order, refused to grant such an order,25Board ExhibitNo. 3-4. DECISIONS AND ORDERS269but held the cause open pending further developments.On Septem-ber 17, 1935, another hearing was held in this action on the Union'smotion to dismiss the case. In its supplemental opinion 28 the Courtagain called attention to the fact that the respondent had not madeany effort to settle the dispute since its beginning, and added thatsince the respondent had made no efforts to settle the dispute sincethe time of the first hearing, the case stood as it did at that time.The Court further remarked :". ..But we find that not only the legislature of the StateofWashington has passed such laws, but that Congress itselfhas passed almost identical laws.Each of those bodies, thatis the legislature, and the Congress, recite the reasons for thoselaws and the reasons are the terrific conditions existing through-out the nation.Each of those bodies has said that such lawsare necessary and vital to the perpetuity of the nation and to thepeace and quietude of the people.But the company here, theplaintiff, says they won't recognize those laws; they won't followthem at all; they will make no effort to do anything concerningthose laws . . . If all employers of men in the nation wouldtake the same attitude and pursue it this nation could not longcontinue as a nation.The action of the company here, theplaintiff, has been coercive and arbitrary aside from refusingto follow the law ..."In dismissing the case the Court stated that since the CarlisleLumber Company had come into court with unclean hands and as awrongdoer, it could not expect equitable relief.Here we have the opinion of an independent court sitting injudgment in a case involving the same issues of fact as are presentedin the present case before the Board. It is significant that withrespect to those issues, we have come to the same conclusions, thecourt on its own hearings, the Board on its own independent hearingsand records.C. The respondent's, domination o l Associated EmployeesImmediately after the respondent's plant reopened on August 5,1935, a movement was started to put into effect Clyde's_ plan withrespect to the creation of a new labor organization among the re-spondent's employees.Since all of the respondent's employees hadbeen informed of the nature of this plan by Clyde and others duringthe time that the respondent solicited its employees' to return toWork, and since all of these employees were told that the "yellow"Board Exhibit No. 3-5. 270NATIONAL LABOR RELATIONS BOARD(log" contract which they were being asked to sign would facilitatethe carrying out of the objectives of this plan,the creation of thenew labor grganization came as an expected event.After a fewpreliminary meetings this new organization,Associated Employees,was formed.Its articles of organization were filed on November 29,1935, and its by-laws became effective on December 10, 1935, the dayof the first meeting held by the intervener.The articles of incor-poration set forth among the purposes of Associated Employees thestatement that it was created to bargain collectively ivith therespondent and the Railroad.27Shortly thereafter,Associated Employees supplied itself with ap-plication cards 28 and a membership drive was carriedon.Withrespect to the solicitation of members for thisnewly-created labororganization the record shows that Baker Carlisle, one of the re-spondent'sofficers,distributed these application cards among therespondent's employees and told them that unless they signed themtheir jobs would be taken away and given to other people who wouldsign them.Further testimony in the record shows that two menwere dismissed by the respondent for the reason that they refusedto sign an application card for membership in Associated Employees.All but a few of the respondent's employees signed application cards,such signature sufficing to make these employees members ofAssociated Employees.29By signing an application card for membership in AssociatedEmployees each employee authorized the respondent to deduct fromhis pay check the monthly dues incident to such membership.Therespondent admits that it has since January,1936, collected thesedues for Associated Employees through regular deductions from thepay checks of its.members.The first meeting of Associated Employees following its organiza-tion was held in the respondent's club house.Various committeesof Associated Employees have from time to time met in this sameclub house.30The respondent'sofficers have at times attended andparticipated in these meetings.Dingess, one of the respondent'sofficers, on one occasion gratuitously gave his services to AssociatedEmployees in the preparation of news articles for publication. Such27The respondent recognizes Associated Employees as the exclusive bargaining agencyof all of its employees and has at times bargained with it over trivial matters.Althoughthe respondent resumed its operations on August 5, 1935, on a lower basic wage scalethan was In existence on May 3, 1935, when Its mill shut down, Associated Employeeshas not made any efforts to have that wage scale increased through collective bargaining.Collective bargaining between the respondent and Associated Employees has so farconcerned itself only with the "dryness of lunches",and the "7 day week" of the powerplant employees.21Intervener's Exhibit No. 5.20 In January,1938,the employees of the Railroad also joined Associated Employees.30Use of this club house had also been allowed to the 4L's, but never to the Union. DECISIONS AND ORDERS271news articles pertaining to the respondent'sbusinesshistory laterappeared in iiewvs organs under the title, "Articles concerning condi-tions at Onalaska in the past, present and future.Articles writtenby the Associated Employeesof Onalaska".Notices of meetings of Associated Employees are posted on therespondent's bulletin boards alongside the notices issuing from therespondent.Notices ofelectionsof Associated Employees and in-structions for voting are run off on the respondent's mimeograph, andare distributed by the respondent in its pay envelopes.The re-spondent has never charged Associated Employees for the use of themimeograph machine.The early announcement by Clyde andBrandemeierthat a com-pany union would be created after the plant reopened, the activitiesof Baker Carlisle, another of the respondent's officers, with respectto the solicitation of members for Associated Employees, the clausein the membership application blank giving the respondent theauthority to deduct monthly dues from pay checks of the membersof Associated Employees, the presence of the officers of the respond-ent at the meetings of Associated Employees, the distribution by therespondent of the election notices and instructions, could have noother effect upon the employees than to identify the creation, theperpetuation and the administration of Associated Employees withthe respondent.It is notunreasonableto say under such circum-stances that the respondent's employees joined Associated Employeesand remainedmembers of that organization in order not to incur therespondent'sdisfavor.It is at least evident that such circumstancesare calculated to take away the freedom of choice of an employeewith respect to the joining of labor organizations.From the aforementioned facts it is clear that the respondent hasnot only been instrumental in creating Associated Employees and inpersuading, its employees to become members thereof, but by itsmany gratuitous services and privileges has fostered and continuedits existence.We therefore find that the respondent has dominatedand interfered with the formation and administration of AssociatedEmployees and has contributed support to it, and that by such acts,the respondent has interfered with, restrained and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.The relief prayed for by Associated Employees in its petition inintervention must accordingly be denied.IV. EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEIn the past, strikes and lockouts, resulting from unfair labor prac-tices, in sawmills and logging camps, have had a disastrous effect'on 272NATIONAL LABOR RELATIONS BOARDcommerce.Board Exhibit No. 52, under the title, "Strikes andLockouts in Sawmills and Logging Camps in 1934, and in Januaryto July inclusive, 1935 by Major Issues Involved", and prepared bythe United States Department of Labor, Bureau of Labor Statistics,reveals that during the year 1934 and the first seven months of theyear 1935, 25 strikes and lockouts took place in the sawmills and log-ging camps of the country. These strikes and lockouts involved theidentical issues involved in the strike in the present case.Thesebitter labor controversies involved 41..681. men and resulted in it totalof 1,497,156 man-days of idleness.The enormous economic loss inci-dent to strikes and lockouts resulting from unfair labor practices, thesame as those involved in this case, and the resultant disastrouseffects on commerce are made apparent by the foregoing statistics.The strike in the present case has given rise not only toextensivepicketing of the respondent's Sawmill and its products, but also to aneffective nation-wide boycott of the respondent's products burdeningcommerce, and to physical obstructions to interstate and foreigncommerce as well.During the early months of this strike the Union engaged inpeaceful picketing of the respondent's mill and the county roadsleading through Onalaska.When the respondent reopeneditsmilland resumed its operations on August 5, 1935, the picketing resultedin violence between the striking pickets and the newly-employedstrikebreakers.This violence steadily grew in intensity, necessitat-ing the intervention of the Washington State Police on August 9,1935, to maintain law and order and to prevent the destruction ofproperty.The entrenchment 31 of the State Police at Onalaska withthe consequent placing of limitations on the Union's rights to picketthe respondent's plant, resulted in the striking Union resorting toother methods to inform the public of the unfairness of the respond-ent toward organized labor, and to thus impede the operations of therespondent.1-laving decided to conduct a nation-wide boycott- against the re-spondent, the Union at first endeavored to persuade the union menworking on the various transcontinental railroads not to handle-any of the products which were being shipped from the respondent'smill.These endeavors, however, proved fruitless since the- unionmen on the railroads refused to cooperate.Following such refusalto cooperate, the Union petitioned the Twin Cities Central LaborCouncil, Centralia,Washington, to put the respondent's productson the unfair list.This body responded by immediately passing a31During their stay at Onalaska.on this occasion and again in February and. March,1990,the State Policemen whose,job, itwas tomaintain 'law 'and'ilyder and -who inaddition asbumed the duty of molesting the pickets and strikersiand of breaking up thestrike,were fed and housed by the respondent in its hotel without charge. DECISIONS AND ORDERS273resolution 32 putting the respondent's products on the unfair list.33Copies of this resolution were sent to central labor bodies throughoutthe Wrest, the Midwest and the East.Thereafter the Union coop-erated with the Twin Cities Central Labor Council in checking thedestinations of the lumber shipped from the respondent's mill.Having thus obtained the names and addresses of the consignees,the Twin Cities Central Labor Council sent letters to all the centrallabor bodies in the vicinity of these consignees setting forth thereinthe fact that the respondent's lumber was "hot" and "unfair" and urg-ing them to persuade their members to refrain from handling suchlumber. In addition, the Twin Cities Central Labor Council, by let-ter, notified each consignee that such lumber was unfair to organizedlabor and urged him to refrain from buying any more lumber fromthe respondent, until the respondent had satisfactorily settled itsdifficulties with the Union.As a result of these activities of theTwin Cities Central Labor Council, various labor organizationsthroughout the United States refused to handle the respondent'slumber, and shipments of such lumber were consequently tied up fordays at a time.During the latter part of September, 1935, the Union and an agentof the United Brotherhood of Carpenters and Joiners of Americamet with the business agent of the union at the Dornbecker Manu-facturing Company 34 in Portland, Oregon.The Dornbecker unionagreed to cooperate fully in the boycott and as a result shipmentsof lumber from the respondent to the Dornbecker ManufacturingCompany soon "tapered off to nothing".At a later date a Mr. Chapman, an exporter at Portland, Oregon,and a large purchaser of lumber from the respondent, was per-suaded by a Union representative to refrain from buying any morelumber from the respondent.A check of the shipments of lumberby the respondent shortly thereafter revealed that no more lumberwas being shipped to Chapman.The longshoremen engaged in the unloading of cars and the load-ing of ships on the Pacific Coast have from the very beginning,at the request of the Union and the Twin Cities Central Labor Coun-cil, refused to handle any of the lumber shipped from the respond-ent'smill.Whereas about 10 per cent of all of the respondent'slumber was shipped to foreign countries before the strike, the ship-ment of respondent's lumber in foreign commerce has ceased entirely12 TJnion's Exhibit No 13as The placingof anemployer onthe unfair list serves as a notification to all unionmen to withdraw their patronage from that employer.4 Dornbecker ;Manufacturing Company has in the past purchased vast quantities oflumber from the respondent and was up to the time mentioned herein one-of therespondent's biggest customers 274NATIONAL LABOR RELATIONS BOARDsince the strike because of the impossibility of getting such lum-ber loaded onto ships.Recently, on one occasion, a foreign ship-ment of the respondent's lumber was "smuggled" through the long-shoremen by mingling such lumber with lumber which originatedin another sawmill.The mingling of this lumber involved greatexpense and delay.In December, 1935, the respondent shipped four cars of lumberto a firm of exporters in Olympia, Washington.This shipment,destined for a foreign country, was traced by members of the Unionand picketed at the docks at Olympia.The longshoremen seeingthat this lumber was "unfair" refused to load it on board the vessel,onwhich space had been arranged for it by the exporters.Again,later in December, 1935, another shipment of seven cars of lumber.also destined for a foreign country was shipped by the respondentto the same firm of exporters at Tacoma. This shipment experiencedthe same fate as the shipment to Olympia.Having missed theirships, these shipments had to be stored by the exporter at Tacomaat great delay and expense.These shipments were released by theUnion for shipment during January, 1936, only after the firm ofexporters had made an agreement with the Union. This 'agreement 35provided in substance that in consideration of the release of these,cars of lumber the firm of exporters agreed not to buy nor attemptto buy any more lumber from the respondent; that the firm wouldwrite the respondent notifying it of its position ; that the firmwould post a bond of $500 to be forfeited by it if it at any timepurchased or attempted to purchase any lumber from the respondent;and that the firm would contribute $100 to the kitchen fund of theUnion.Thereafter the firm canceled all its orders with the re-spondent.In February, 1936, the respondent still having made no effort tosettle its differences with the Union, the Union decided to exertits efforts at blocking shipments of lumber from the respondent'splant at a point closer to the respondent's mill.On February 25,1936, the Union established a picket line on the Railroad, at a pointbelow Navapine but above the storage tracks of that Railroadwhere the main tracks of the Railroad are crossed by the roadleading to Navapine.These pickets, some of whom wore placardsreading, "Carlisle Lumber Company is Unfair to Organized Labor",were placed at that point to notify the train crews of the railroadsand the public passing along the highway of the fact°that a strikewas being carried on against the respondent, in the hope that thetrain crews would refuse to handle the respondent's lumber.Dur-ing that day a freight engine of one of the transcontinental lines,"Union's Exhibit No. 31. DECISIONS AND ORDERS275seeking to back empty cars onto the storage tracks of the Railroad,was prevented from so doing by the pickets, some of whom walkedback and forth across the railroad tracks, and others of whom werestanding on the tracks.One of the members of the WashingtonState Police who was present and watched the activities of these pick-ets, along with the Prosecuting Attorney of Lewis County, tried un-successfully to clear the tracks for this freight train by shootingoff several gas bombs into the midst of the pickets. Thus unable toget through the picket lines to drop off its empties, the freight trainhad to withdraw and return to the tracks of the transcontinentallines.Between February 25, 1936, and March 2, 1936, by maintaining itspickets at the aforementioned point on the Railroad as well as onthe transcontinental lines at a point in Navapine where such linesare crossed by the county highway, the Union was successful intying up between 40 and 50 carloads of the respondent's lumber.The presence of the Union pickets on the tracks of these lines atallhours of the day and night during this period prevented thefreight engines of the transcontinental lines from moving ontothe tracks of the Railroad where the cars containing lumber hadbeen placed ready for pick-up by these engines.The picketing ofthese railroads during this period was effective not only in tyingup interstate shipments of lumber from the respondent's plant butin preventing materials from being shipped to the respondent as well.From the foregoing it is clear that the strike involved in thepresent case, resulting from and perpetuated by unfair labor prac-tices committed by the respondent toward its employees, was effectivenot only in cutting down the amount of respondent's lumber flow-ing in interstate and foreign commerce, but in giving rise to phys-ical obstructions to interstate and foreign commerce as well.The close relationship between the respondent and the Railroad,the latter being owned by the former, and both being managed andoperated by identical officers, along with the organization of theUnion to include not only the employees of the respondent but thoseof the Railroad as well, were factors instrumental in producinganother burdening effect on commerce in the present case.At thetime of the strike the Union numbered among its members seven,,employees of the Railroad.These seven employees of the Railroadhad grievances against the Railroad identical in kind to those hadby their fellow members against the respondent.When the Unionwent out on strike against the respondent these seven employees ofthe Railroad went out on strike against their employer in sympathywith their fellow members.This they might not have done soreadily had they not been so organized and had the respondent's5727-37-vol. ii-19 ,276NATIONAL LABOR RELATIONS' BOARDofficers hot been so closely identified with those of the Railroad.Since the Railroad employed only about 14 men the crippling effectupon it caused by the walkout of seven of its employees is clearlyevident.This peculiar organization of the Union to include notonly the respondent's employees but those of the Railroad as well,tends to lead to and has lead to strikes on the Railroad, whenever astrike such as the present one arising out of unfair labor practicestakes place against the respondent, thus directly burdening andobstructing commerce.We therefore find that all of the aforesaid acts of the respondenthave led to and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.THE REMEDYHaving found that the respondent has engaged in various unfairlabor practices,appropriate relief which will effectuate the policiesof the Act must be given.What we said with respect to the reliefto be givenin a similar case,In the Matter of Columbiana, Enamel-ingdStamping Company and Enameling ct Stamping Mill Em-ployees Union No. 19694,Case No. C-14, decided February 14, 1936(1N. L. R.B. 181, 198),isparticularly applicable here.In thatcase we said :. .. It would be futile simply to order the respondent to bar-gain with the union since the plant now has its full quota ofmen and the process of collective bargaining would yield littlecomfort to those who are not employed ; nor do we know whetherthe union now represents a majority.Under these circumstanceswe must restore,as far as possible,the situation existing priorto the violation of the Act,in order that the process of collectivebargaining, which was interrupted, may be continued."A great number of the members of the Union who were employedby the respondent at the time of the strike and who went out onstrike are still unemployed by the respondent or at regular and sub-stantially equivalent employment elsewhere,while on the other handthere-are at present employed by the respondent a number of indi-vidualswho were not so employed at the time of the strike onMay 3, 1935.The Union's purpose in desiring to meet with the respondent afterJuly, 6, 1935, on August 5, 1935, and on August 10, 1935, was' tosettle the strike and'to put its members, who were employees of therespondent, back to work.It' does not,lie in A he mouth of therespondent to, saythat this result would not necessarily have followed.The law DECISIONS AND ORDERS277imposed a duty to bargain under these circumstances becausethat result might have followed. It is respondent's conductwhich has precluded that possibility . . ."(In the Matter ofColumbian Enameling and Stamping Company. Ibid.)Following our action in theColumbiancasewe shall order therespondent to offer reinstatement to members of the Union and itsother employees who struck on May 3, 1935, and thereafter andwhose positions are now filled by persons who were hired on orafter July 8, 1935, the first date after the effective date of the Act onwhich the respondent refused to bargain collectively.We have found that the respondent has created Associated Em-ployees, which it has fostered and is still fostering among its em-ployees and which it recognizes as the exclusive bargaining agencyof all of its employees. In order that the Union may obtain thefullest protection in the exercise of the rights guaranteed by theAct, and in order that the respondent's employees who are at presentmembers of Associated Employees may freely exercise their rightto choose their own representatives for the purpose of collectivebargaining, we shall order the respondent to affirmatively withdrawall recognition from Associated Employees as an agency of itsemployees for the purposes of collective bargaining.InIn the MatterofWheeling Steel Corporation and The Amalgamated Associationof Iron, Steel and Tin Workers of North America et al.,Case No.C-3, decided May 12, 1936 (1 N. L. R. B. 699, 710), with respect tothe relief to be granted the employees of the Wheeling Steel Cor-poration from the interference and domination by that corporationof labor organizations in its plant known as Departmental andGeneral Councils, we stated :"Simply to order the respondent (Wheeling Steel Corpora-tion) to cease supporting and interfering with the Councilswould not set free the employee's impulse to seek the organiza-tion which would most effectively represent him.We cannotcompletely eliminate the force which the respondent's powerexerts upon the employee.But the Councils will, if permittedto continue as representatives, provide the respondent with adevice by which its power may now be made effective unob-trusively, almost without further action on -its part.Eventhough he would not have freely chosen the Council as aninitial proposition, the employee, once having chosen, may byforce of a , timorous habit,, be held firmly to his choice.Theemployee must be released from these compulsions. Conse-quently the respondent must affirmatively withdraw recognitionfrom the Departmental and General Councils, as organizations, 278NATIONAL LABOR RELATIONS BOARDfor the purpose of collective bargaining upon behalf of itsemployees."With respect to the respondent's discrimination against its em-ployees with regard to hire and tenure of employment, and termsand conditions of employment resulting from the respondent's con-duct set forth above under IIIB, to simply order the respondentto cease and desist from so conducting itself would not fully effectu-ate the policies of the Act.At present a great number of therespondent's employees are working for it under the terms of a"yellow dog" contract.As to these employees, in order to fullyeffectuate the policies of the Act, we shall order the respondentpersonally to inform in writing each and every one of its employeeswho has entered into such a "yellow dog" contract with it, that suchcontract constitutes a violation of the National Labor Relations Actand that it is therefore obliged to discontinue such contract as a termor condition of employment and to desist from in any manner en-forcing or attempting to enforce such contract.We shall furtherorder the respondent to post notices in conspicuous places about itsvarious operations stating that the "yellow dog" contracts of em-ployment entered into between it and some of its employees are inviolation of the National Labor Relations Act and that it will nolonger offer, solicit, enter into, continue, enforce or attempt toenforce such contracts with its employees.Furthermore, the re-spondent's discrimination against the members of the Union, com-mencing with the publication of its notice of July 29, 1935, there-after making it impossible for its employees who were members ofthe Union to return to work, has resulted in an untold loss of wages.In order to fully effectuate the policies of the Act, this loss of wagesto the members of the Union, which resulted directly from therespondent's illegal conduct in publishing the aforesaid notice andin further pursuing its discriminatory "yellow dog" policy, must berestored.We shall therefore hereinafter order the respondent tomake whole those members of the Union for any loss of wages theyhave suffered in consequence of the aforesaid illegal conduct of therespondent.CONcLnsloNs or LAWUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law :1.Lumber & Sawmill Workers' Union, Local 2511, is a labororganization, within the meaning of Section 2, subdivision (5) ofthe Act.2.Associated Employees of Onalaska, Incorporated, is a labororganization, within the meaning of Section 2, subdivision (5) ofthe Act. DECISIONS AND ORDERS2793.The respondent's Onalaska plant, including its milling and ship-ping operations, along with its logging operations, constitute a unitappropriate for the purposes of collective bargaining, within themeaning df Section 9 (b) of the Act.4. By virtue of Section 9 (a) of the Act, Lumber & Sawmill Work-ers'Union, Local 2511, having been selected as their representativeby a majority of the employees in an appropriate unit, has at alltimes since July 5, 1935, been the exclusive representative of all theemployees in such unit for the purposes of collective bargaining.5.By its refusal to bargain collectively with the Union as therepresentative of its employees on or about July 8, 1935, on August 5,1935, and on August 10, 1935, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8,subdivision (5) of the Act.6.By discriminating against its employees in regard to hire andtenure of employment and terms and conditions of employment todiscourage membership in the Union, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8, subdivision (3) of the Act.7.By dominating and interfering with the formation and admin-istration of Associated Employees of Onalaska, Incorporated, and bycontributing support to it, the respondent has engaged in and is en-gaging'in unfair labor practices, within the meaning of Section 8,subdivision (2) of the Act.8.By interfering with, restraining and coercing its employees inthe exercise of their rights to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing and to engage in concerted activities for thepurpose of collective bargaining and other mutual aid and protec-tion, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8, subdivision (1) of theAct.9.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the above findings of fact and conclusions of law,and pursuant to Section 10, subdivision (c) of the National LaborRelations Act, the National Labor Relations Board hereby ordersthat the respondent, Carlisle Lumber Company, its officers andagents, shall:1.Cease and desist :(a) From in any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, to 280NATIONAL LABOR RELATIONS BOARDform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing,' and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the lket;(b)From discouraging.membership in Lumber & Sawmill Work-ers'Union, Local 2511, or any other labor organization of its em-ployees, or encouraging membership in Associated Employees ofOnalaska, Incorporated, or any other labor organization of its em-ployees, by discriminating against employees in regard to hire ortenure of employment or any term or condition of employment;(c)From dominating or interfering with the administration ofAssociated Employees of Onalaska, Incorporated, or with the for-mation or administration of any other labor organization of its em-ployees, and from contributing financial or other support to Asso-ciatedEmployees of Onalaska, Incorporated, or any other labororganization of its employees, except that nothing in this paragraphshall prohibit the respondent from permitting its employees to con-fer with it during working hours without loss of time or pay;(d)From refusing to bargain collectively with the Lumber &Sawmill Workers' Union, Local 2511, as the exclusive representativeof all of its employees, excluding office and clerical workers, for thepurpose of collective bargaining in respect to rates of pay,, wages,hours of employment, and other conditions of- employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer reinstatement to its employees who were employed onMay 3, 1935, who struck on that date or thereafter, and who have notsince received regular and substantially equivalent employment else-where, where the positions held by such employees on May 3, 1935,are now filled by persons who were hired for the first time on July8, 1935, or thereafter, and place all other employees who were em-ployed by the respondent on May 3, 1935, who struck on that date orthereafter, and who have not since received regular and substantiallyequivalent employment elsewhere, on a list to be offered employ-ment if and when their labor is needed before any new employeesare hired ;(b)Make whole its employees who were employed on May 3, 1935,who struck on that date or thereafter, and who were members of theUnion on July 29, 1935, the day of the respondent's first act of dis-crimination against all of the members of the Union, for any lossesof pay they have suffered by reason of such discrimination, by pay-ment to each of them a sum equal to that which each would normallyhave earned as wages during the period from July 29, 1935, to thedate of respondent's offer of reinstatement, less tine amount earnedby each of them during such period; DECISIONS AND ORDERS281(c)Upon request, bargain collectively with Lumber & SawmillWorkers' Union,Local 2511,as the exclusive representative of all ofits employees, excludingoffice and clerical workers, in respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment ;1,-. - .(d)Withdraw all recognition from Associated Employees ofOnalaska, Incorporated, as the representative of its employees for thepurposes of dealing with the respondent concerning grievances,wages, rates of pay, hours of employment, or conditions of work;(e)Personally inform each and every one' of'its employees whohas entered into a "yellow dog" contract with it, that such contractconstitutes a violation of the National Labor Relations Act, and thatit is therefore obliged to discontinue such contract as a,term or con-dition of employment, and to desist from in any manner enforcingor attempting to enforce such contract;(f)Post notices in conspicuous places about its various opera-tions stating(1) that Associated Employees of Onalaska,Incorpo-rated, is disestablished as the representative of its employees for thepurpose of collective bargaining and that,itwill refrain from anyrecognition thereof ; (2) 1 hat the "yellow dog" contracts of employ-ment entered into between it and some of its employees are in viola-tion of the National Labor Relations Act, and that it will no longeroffer, solicit,enter into,continue,enforce or attempt to enforce suchcontracts with its employees;(3) that it will cease and desist in themanner aforesaid;and (4)that such notices will remain posted fora period of at least thirty(30) consecutive days from the date ofposting.MR.DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Decision and Order.